 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    GERALD JACKSON,                                         Case No. 1:20-cv-00056-EPG (PC)

12                        Plaintiff,
                                                              ORDER TRANSFERRING CASE TO THE
13              v.                                            NORTHERN DISTRICT OF CALIFORNIA

14    TAMMY MORIN and RICHARD N.
      CROSS,
15
                          Defendants.
16

17

18           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
19   U.S.C. § 1983.
20           The federal venue statute requires that a civil action, other than one based on diversity
21   jurisdiction, be brought only in: “(1) a judicial district in which any defendant resides, if all
22   defendants are residents of the State in which the district is located; (2) a judicial district in which
23   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part
24   of property that is the subject of the action is situated; or (3) if there is no district in which an
25   action may otherwise be brought as provided in this section, any judicial district in which any
26   defendant is subject to the court's personal jurisdiction with respect to such action.” 28 U.S.C. §
27   1391(b).
28
                                                          1
 1            In this case, the defendants do not appear to reside in this district. Plaintiff has alleged

 2   that defendant Cross is employed at a doctor at Sutter Coast Hospital, and that Tammy Morin is

 3   employed as a doctor at Pelican Bay State Prison. Both Sutter Coast Hospital and Pelican Bay

 4   State Prison are in Del Norte County, which is in the Northern District of California.

 5   Additionally, the claims appear to have arisen in Del Norte County. Therefore, Plaintiff’s claims

 6   should have been filed in the United States District Court for the Northern District of California.

 7   In the interest of justice, a federal court may transfer a complaint filed in the wrong district to the

 8   correct district. 28 U.S.C. § 1406(a). See also Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir.

 9   1974).

10            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

11   States District Court for the Northern District of California.

12
     IT IS SO ORDERED.
13

14      Dated:      January 14, 2020                              /s/
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
